Proskauer, J.
(dissenting). Plaintiff’s infant daughter was injured through the negligent operation of an automobile controlled by one Schoenfeld, who was engaged in the business of transporting passengers for hire in this vehicle. He has recovered a judgment against Schoenfeld for the loss of services of his daughter and the medical expenses incident to her treatment. Execution has been returned unsatisfied. Upon this judgment he sues the defendant as the obligor under an indemnity bond given pursuant to section 282-b of the Highway Law. The condition of the bond in accordance with the requirement of said section is for the payment of any judgment recovered “ for death or for injury to persons or property caused in the operation * * * of such motor vehicle.”
On this appeal from the order denying plaintiff’s motion for summary judgment the sole question is whether a cause of action for loss of services of an infant child and medical expenses for her cure is embraced within the provisions of section 282-b of the Highway Law and the bond given pursuant thereto. The case of Goodier v. National Surety Co. (125 Misc. 65) is authority for the defendant’s contention that this cause of action is not so included. I cannot, however, adopt the reasoning of that opinion. The condition of the bond is for the payment of a judgment for injury to persons. It is not restricted to injury to the person of the plaintiff himself. The cause of action for loss of services is traditionally and conventionally regarded as a personal injury action.
It has been held in Gorlitzer v. Wolffberg (208 N. Y. 475) that such an action is for personal injury and does abate on death. The Code of Civil Procedure (§ 3343, subd. 9) then provided that a personal injury included “ actionable injury to the person either of the plaintiff, or of another.”
In Riddle v. MacFadden (201 N. Y. 215) an action for damages for unlawful use of plaintiff’s portrait was classified as an action for personal injury, Willard Bartlett, J., writing: “ Independently of this statutory definition it is well settled that an injury to the person within the meaning of the law does not necessarily involve the element of personal contact with the person complaining of the injury.”
*60In the Goodier case the distinction is made between the phrase “ injury to persons ” and “ personal injury ” on the ground that section 37-a of the General Construction Law enforces such a differentiation. That section enacts, so far as here material, however, only that the phrase “ ‘ Personal injury ’ includes * * * injury to the person either of the plaintiff, or of another.” There is no statutory definition of the phrase “ injury to persons.” It seems to me an over-subtle refinement to make this sharp differentiation between the two phrases and to draw the inference of a legislative intent, contrary to the conventional meaning of the language employed, from the circumstance that the very phrase of section 37-a of the General Construction Law was not used, in any event the definitions of the General Construction Law, by section 110 thereof, are made inapplicable where a contrary inference is required by the general object of the statute or the context of the language construed.
The loss of service action is so common a complement to an infant’s action for personal injury occasioned by-negligence, that a legislative intent to give the words “ for injury to persons ” their plain and literal meaning should be inferred. An intent to restrict the application of the statute to an injury on the person of the plaintiff himself could well have been evidenced by appropriate language. If the Legislature had employed the phrase “ injury to the person,” the argument of the respondent would be stronger. The judgment here sued upon is based upon an “ injury to persons.”
For these reasons I think the order appealed from should be reversed, with ten dollars costs and disbursements, and the motion for summary judgment should be granted, with ten dollars costs.
Order affirmed, with ten dollars costs and disbursements..